DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11173018. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same inventive oral hygiene system.
That is, where the ‘018 is drawn to the system comprising the toothpick head comprising a vibrating element with the pointed pick member having an outer porous pliable material softer than dentin of human teeth with a hardness less than a hardness of a core of the pick head, the instant application merely recites the method of using the same system. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Elbaz et al. (US Pub # 2010/0015567).
In regards to claim 1, Elbaz et al. teaches an oral hygiene method comprising: vibrating, by a vibration element (Paragraph 0070) of a tooth pick device, a pick head (Figure 2) of the tooth pick device, wherein the pick head comprises a pointed pick member (Figure 5), and the pointed pick member comprises a core (21) and an outer region (3) surrounding the core, the outer region comprising a porous (Paragraph 0034) and pliable (Paragraph 0052) material suitable for removing biofilm from between teeth and gums, wherein a first hardness of the core (Paragraph 0059) is greater than a second hardness of the outer region; and guiding the pointed pick member along teeth and/or gums of a subject (Figure 6).
Elbaz et al. does not expressly teach the pliable material is softer than dentin of human teeth. However, as Elbaz et al. expressly teaches such material to be chosen in order to prevent damage to the teeth of the user, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of Elbaz et al. to be softer than dentin of human teeth, in order to ensure damage will be prevented with use.
Regarding claims 2-4 and 6, Elbaz et al. teaches cleaning the interdental spaces with the textured surface, but does not expressly teach the step of collecting samples from the subject's mouth with the pick head. However, cleaning interdental spaces of an average user is to ensure removal of build-up commonly found in the oral cavity, which includes biofilm and gingival crevicular fluid. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of removing debris from the interdental spaces of the user of Elbaz et al. to include the step of removal including samples of present fluid samples and biofilm, as such are common matter removed during a cleaning process. 
Regarding claim 7, Elbaz et al. teaches dispensing a treatment effective to enhance biofilm management from the pointed pick member to the teeth and/or gums of the subject (Paragraph 0005 which teaches dispensing a “therapeutic agent”).
Regarding claim 16, Elbaz et al. teaches the pointed pick member further comprises visual markings indicating known distances (as the teeth providing texture to the pick head are preformed thus demonstrate a predetermined distance between one another).
Regarding claim 23, Elbaz et al. teaches guiding the pointed pick member to clean within pockets or furcations of the subject's mouth (see Figure 6).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Elbaz et al. as applied to claim 2 above, in view of Apte et al. (US Pub # 2016/0224749).
In regards to claim 5, Elbaz et al. teaches the use of a dental tool; but does not teach depositing a sample of material removed with the dental tool and depositing the samples in a sterile container. However, Apte et al. teaches taking an oral material sample from a user, and depositing the sample in a sterile container to mail in for analysis (Paragraph 0025). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of removing oral material of Elbaz et al. to include the step of packaging the sample and mailing it for analysis, as taught by Apte et al. in order to analyze the material for medical diagnostic purpose.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Elbaz et al. as applied to claim 1 above, in view of Quan et al. (US Pub # 2007/0259307).
In regards to claims 8-9, Elbaz et al. teaches the pick head, but does not teach it is impregnated with a treatment effective to enhance biofilm management, the treatment comprising one or more of probiotics for promoting growth and cultivation of a desired biome; molecules effective to block bacterial functions; antibodies that block a surface antigen, an enzyme treatment to slow or prevent bacterial attachment, non-pathogenic organisms to slow or prevent attachment and proliferation of pathogenic biofilms, or molecules effective to down-regulate an inflammatory response in teeth or gums.
 However, Quan et al. teaches providing a dental scaler (see abstract) with a coating of antimicrobial material (see abstract) and xylitol (Paragraph 0054). It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the scaler pick head of Elbaz et al. to include the coating of Quan et al. in order to allow the device to aid in reducing adverse microbes in the mouth.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Elbaz et al., as applied to claim 1 above, in view of Hayman et al. (US Pub # 2007/0190485).
In regards to claim 10, as applied to claim 1 above, Elbaz et al. teaches the vibration element, but does not teach it is configured to vibrate the pick head at a frequency of about 20 Hz to about 1,000 Hz. 
However, Hayman et al. teaches a vibrating dental element to have a frequency of about 20 Hz to about 1,000 Hz (Paragraph 0046 where 10Hz to 10 KHz encompasses the claimed range). It would have been obvious to one of ordinary skill in the art, at the time the invention was filed to modify the vibration rate of the pick head of Elbaz et al. to be between 20 and 1000Hz as taught by Hayman et al. in order to provide a safe and effective range for the user.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Elbaz et al., as applied to claim 1 above, in view of Alexander et al. (US Pub # 2009/0148808).
In regards to claims 12-13, Elbaz et al. teaches a dental tool, but does not teach illuminating the area surrounding the pick head with an LED/ultraviolet light source  of the tooth pick device. 
However, Alexander et al. teaches using a dental tool and illuminating an area around the tool with an ultraviolet LED light source (Paragraph 0027). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the dental tool of Elbaz et al. to include the step of using an ultraviolet LED, as taught by Alexander et al. in order to provide additional means to reduce bacteria in the interdental spaces.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Elbaz et al. in view of Alexander et al., as applied to claim 13 above, in view of Karazivan et al. (US Pub # 2004/0106081).
In regards to claim 14, Elbaz et al. teaches the use of the dental tool, but does not teach illuminating a fluorescent marker or stain in the subject's mouth with the ultraviolet light source. However, Karazivan et al. teaches providing a fluorescent marker or stain in the subject's mouth to identify areas requiring cleaning (Paragraph 0142). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of cleaning the mouth of Elbaz et al. to include the step of providing fluorescent markers, as taught by Karazivan et al. in order to aid the user in identifying areas requiring cleaning.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Elbaz et al. as applied to claim 1 above, in view of Carlsson et al. (US Pat # 6,491,520).
In regards to claim 15, Elbaz et al. teaches the dental tool but does not teach a pressure sensor effective to measure axial force on the pick head. However, Carlsson et al. teaches providing a dental tool with a pressure sensor (Col 4, Lines 44-45). It would have been obvious to one of ordinary skill in the art, at the time the invention was filed to modify the dental tool of modified Elbaz et al. to include the pressure sensor of Carlsson et al. in order to prevent the device from damaging the user from too much applied force. 

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Elbaz et al. as applied to claim 1 above, in further view of Pfenniger (US Pub # 2010/0229887).
In regards to claims 17-18, Elbaz et al. teaches the pointed pick member, but does not teach it comprises a cellulose material. 
However, Pfenniger teaches dental devices to utilize a cellulose material and a flavoring (Paragraph 0058 where such material is biodegradable). It would have been obvious to one of ordinary skill in the art, at the time the invention was filed to modify the pick head of Elbaz et al. to carry the cellulose and flavoring material, as taught by Pfenniger in order to better clean the teeth (Pfenniger Paragraph 0058 "toothpaste like action").

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Elbaz et al. as applied to claim 1 above, in view of Bruns et al. (US Pat # 5,810,587).
In regards to claim 19, Elbaz et al. teaches the pointed pick member to have an abrasive surface, but does not teach it comprises a material softer than 3 Mohs on the Mohs hardness scale. However, Bruns et al. teaches dental devices to utilize abrasives with a material softer than 3 Mohs (Col 4, Lines 52-66). It would have been obvious to one of ordinary skill in the art, at the time the invention was filed to modify the pick head of Elbaz et al. to carry an abrasive softer than 3 Mohs, as taught by Bruns et al. in order to avoid damaging the teeth.

Claims 11 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Elbaz et al. as applied to claim 1 above, in further view of Lares et al. (US Pat # 5,743,731).
Regarding claim 11, Elbaz et al. teaches the dental tool; but does not teach a light source configured to illuminate an area of use. 
However, Lares et al. teaches a dental tool with an image capture device and a light source (Col 7, Lines 25-33) configured to illuminate an area to be captured by the image capture device (Col 6, Lines 64-67). It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the dental tool of modified Elbaz et al. to contain the light source of Lares et al. in order to better view the area worked on by the dental tool.
In regards to claims 20-22, Elbaz teaches using a dental tool for cleaning the mouth of a user; but does not teach capturing, by an image capture device of the tooth pick device, image data proximal to the pick head while guiding the pick head along the teeth and/or the gums of the subject.  However, Lares et al. teaches providing a dental tool with an image capture device (44), and transmitting image data taken proximal to the pick head while guiding the pick head along the teeth and/or the gums of the subject to a second device different from the tooth pick device (Col 7, Line 66- Col 9, Line 20 which teaches use of a display for displaying images representing the image data taken from the image capture device).

Claims 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Elbaz et al., as applied to claim 1 above, in view of Vetter et al. (US Pub # 2016/0022024).
In regards to claims 24-25, as applied to claim 37 above, Elbaz et al. teaches the dental tool but does not teach at least one sensor effective to generate position data related to one or more positions of the pick head during the cleaning session.
However, Vetter et al. teaches a position sensor attachable to a dental device which utilizes an accelerometer or a gyroscope to generate position of the device (Paragraph 0054) and transmit the data to a display device generating a 3d model (Paragraph 0094). It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the tool of Elbaz et al. to include the position sensor of Vetter et al. in order to aid the user in accurate placement for use.
In regards to claim 30, Elbaz et al. teaches the dental tool but does not teach at least one sensor effective to determine the pH.
However, Vetter et al. teaches a position sensor attachable to a dental device which utilizes a pH sensor (Paragraph 0070). It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the tool of Elbaz et al. to include the pH sensor of Vetter et al. in order to aid the user in identifying problematic conditions in the oral cavity.
In regards to claims 26-27 Elbaz et al. teaches the dental tool but does not teach at least one sensor effective to determine time data indicating duration of the cleaning session.
However, Vetter et al. teaches a timer of the tooth pick device, time data indicating a duration of a cleaning session (Paragraph 0095) and transmitting the data to a different device (Paragraph 0096). It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the tool of Elbaz et al. to include the timer of Vetter et al. in order to aid the user in optimizing cleaning of the mouth.
Regarding claims 28-29, Elbaz et al. teaches the dental tool, but does not teach determining a first surface area of the teeth based on a first 3D model of the subject's mouth prior to the cleaning session; determining a second surface area of the teeth based on a second 3D model of the subject's mouth after the cleaning session; determining a difference between the first surface area and the second surface area, wherein the difference represents an amount of biofilm and/or food particles removed from the subject's teeth during the cleaning session. However, Vetter et al. teaches a position sensor attachable to a dental device which utilizes an accelerometer or a gyroscope to generate position of the device (Paragraph 0054) and transmit the data to a display device generating a 3d model (Paragraph 0094) and save such images for analysis and determining required cleaning (Paragraphs 0094-0095). It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the tool of Elbaz et al. to include the position sensor system of Vetter et al. in order to guide the user in use.

Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Elbaz et al., as applied to claim 1 above, in view of Shaw (US Pub # 2007/0093725).
Regarding claims 31-33, Elbaz et al. teaches the dental device but does not teach a molecular sensor effective to identify one or more molecules indicative of inflammation.
However, Shaw teaches a device for use in the mouth of a user to detect via a sensor molecules indicative of inflammation (Paragraph 0038). It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the dental device of Elbaz et al. to contain the molecular sensor effective to identify one or more molecules indicative of inflammation as taught by Shaw in order to assess the presence of adverse molecules in the oral cavity in order to identify the origins of bad breath.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772  

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772